         Case 2:18-cv-04980-FMO-JEM Document 20 Filed 12/07/18 Page 1 of 1 Page ID #:76
CENTER FOR DISABILITY ACCESS
Phyl Grace SBN 171771
Mail: PO Box 262490, San Diego, CA 92196
Deliveries: 9845 Erma Road, Suite 300, San Diego, CA 92131
Phone: (858) 375-7385, Fax: (888) 422-5191

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                          CASE NUMBER:
Chris Langer
                                                                                2:18-CV-04980-FMO-JEM
                                                          Plaintiff(s)
                                 v.


Florence Enterprises, LLC, et. al.                                                     STIPULATION REGARDING
                                                                                    SELECTION OF PANEL MEDIATOR
                                                       Defendant(s).


CHECK ONLY ONE BOX:

     ✔    The parties stipulate that             Paul Carter                    may serve as the Panel
          Mediator in the above-captioned case. Plaintiff has obtained the Panel Mediator’s consent to
          conduct the mediation.

          The parties request that the ADR Program staff assign to the above-captioned case a Panel
          Mediator with expertise in the following area of law :



    Dated: 12/2/2018                                                           /s/ Phyl Grace
                                                                  Attorney For Plaintiff Chris Langer

    Dated:
                                                                  Attorney For Plaintiff

    Dated: 12/2/2018                                                     /s/    Stephen E. Abraham
                                                                  Attorney For Defendant Florence Enterprises, LLC,

    Dated:                                                               /s/
                                                                  Attorney For Defendant



    Attorney for Plaintiff to electronically file original document.




ADR-02 (01/12)                          STIPULATION REGARDING SELECTION OF PANEL MEDIATOR                             Page 1 of 1
